IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DIEVLESE WILLIAMS,

             Appellant,

 v.                                                     Case No. 5D18-1225

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 13, 2018

3.850 Appeal from the Circuit Court
for Orange County,
Dan Traver, Judge.

Dievlese Williams, Chipley, pro se.

No Appearance for Appellee.


PER CURIAM.

      Dievlese Williams appeals the summary denial of both grounds raised in his motion

for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We

affirm as to Ground Two. However, we reverse the summary denial of Ground One and

remand for attachment of portions of the record refuting that claim or for an evidentiary

hearing. See Freeman v. State, 761 So. 2d 1055, 1061 (Fla. 2000) (“[A] defendant is

entitled to an evidentiary hearing on a postconviction relief motion unless (1) the motion,
files, and records in the case conclusively show that the prisoner is entitled to no relief,

or (2) the motion or a particular claim is legally insufficient.”).

       AFFIRMED in part, REVERSED in part, and REMANDED.


SAWAYA, ORFINGER and EDWARDS, JJ., concur.




                                                2